Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 6, and 7 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 2/11/22.
All objections and rejections not set forth below have been withdrawn.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous, 3GPP TR 33.899.

	Regarding claim 1, Anonymous discloses:
	A security establishment method of establishing a security of a terminal device, in which a subscriber identity module used to recognize a subscriber has been mounted (USIM of UE), by using secret information stored in the subscriber identity module and a pair of keys consisting of an encryption key and an integrity key generated based on the secret information(CK, IK, K), the security establishment method comprising (e.g. Anonymous, pg. 155-161, par. 5.1.4.45; 5.1.4.6.2.2. – Key hierarchy): 
generating the pair of keys via mutual authentication between the terminal device and a serving network (e.g. Anonymous, par. 5.1.4.8.2.2; 5.1.4.8.2.2; 5.1.4.9.2.2; fig. 5.1.4.8.2.2-1; - CK and IK from authentication protocol); 
sharing in which the terminal device and the serving network share a first temporary key by using the pair of keys generated at the generating (e.g. Anonymous, par. 5.1.4.45.2.1 - K_AUSF, authentication server key); 
acquiring in which the terminal device and a roaming destination network of the terminal device acquire a second temporary key mapped with a security anchor function of the roaming destination network, the second temporary key being generated by using the first temporary key (e.g. Anonymous, par. 5.1.4.45.2.1 – K-SEAF – security anchor key derived from K_AUSF); 
and generating in which the terminal device and the roaming destination network generate, by using at least the second temporary key and a subscriber identity used to recognize the subscriber in the serving network, a third temporary key mapped with access and mobility administration function of the roaming destination network (e.g. Anonymous, fig. 5.1.4.45.2.1-1  par. 5.1.4.45.2.1 – K_AMF – access management key derived from K-SEAF.  Furthermore, the K_AMF cannot be derived correctly without the use of subscriber’s credential, K, i.e. “a subscriber identity”). 

	Regarding claims 6 and 7, they are the terminal and network device means (i.e. “units”) for performing the method above, and they are rejected for, at least, the same reasons.

Response to Arguments

Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
… In this regard, because Anonymous prevents dependence of keys by limiting the scope of each key in security key hierarchy, Anonymous fails to teach a first temporary key, second temporary key, and third temporary key, as recited in the above referenced limitations. …
…
(Remarks, pg. 6)

Examiner respectfully responds:
	The examiner respectfully disagrees, at least for the reason that the prior art does not teach preventing “dependence of keys by limiting the scope of each key in security key hierarchy” as alleged by the applicant.   
Furthermore, even if such an allegation were correct, the applicant fails to articulate how such a teaching precludes “a first temporary key, second temporary key, and third temporary key, as recited in the above referenced limitations”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues or alleges essentially that:
…
…Initially, contrary to the mapping on page 4 of the Office Action, the parameter K is a key, for network or slices, in the key hierarchy in FIG. 5.1.4.45.2.1-1 of Anonymous reproduced below. Therefore, while K is associated with the subscriber credential (i.e., the alleged subscriber identity) in the description of each key in the key hierarchy, the parameter K is a key and not “a subscriber identity used to recognize the subscriber in the serving network,” as required by above limitation (ii).  …
…
(Remarks, pg. 6)

Examiner respectfully responds:
.  
In response to applicant's argument that “K” cannot be considered a “subscriber identity used to recognize the subscriber”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Applicant argues or alleges essentially that:
…
… Further, the various solutions of Anonymous are silent with respect to any key derived from a subscriber identifier (e.g., the subscription permanent identifier IMSI of Anonymous).  Rather, Anonymous merely describes that KAMF (ie., the alleged third temporary key) is initially set as KSEAF (i.e., the alleged second temporary key) or is derived from KSEAF without any teaching of a dependence on K or a subscriber identifier. 
…
(Remarks, pg. 6)

Examiner respectfully responds:
“a subscriber identifier” and “e.g., the subscription permanent identifier IMSI …”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues or alleges essentially that:
…
… without any teaching of a dependence on K …
…
(Remarks, pg. 6)

Examiner respectfully responds:
	The examiner respectfully disagrees.  Anonymous clearly teaches a key hierarchy comprising “K” and a derivation of KAMF depending upon “K” (e.g. Anonymous, fig. 5.1.4.45.2.1-1  par. 5.1.4.45.2.1).  







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495